Per Curiam:

The demurrer to the petition was properly overruled. We find nothing substantial in the claim of error in the admission of testimony. Besides, the cause was tried to the court without a jury.
There was no abuse of discretion in appointing a guardian ad litem and permitting him to file an answer after the evidence was introduced and before the case was finally «decided, nor in approving the service 'of publication on the other defendants after the evidence was submitted.
The other assignments of error relate to the sufficiency and weight of the evidence. On a material issue of fact there was a conflict of evidence, and the decision of the trial court can not be disturbed.
The judgment is affirmed.